Dismissing Appeal.
This action was filed by the appellee, O.C. Collett, City Clerk of Pineville, against the members of the city council, seeking an injunction to prevent the council from hearing charges against him and removing him from office.
A temporary injunction was granted by the circuit judge but was dissolved by a judge of this court. Following the latter order, an amended answer and counterclaim was filed by the council. A general demurrer was then sustained to the answer and counterclaim as amended and the petition was dismissed when the council failed to plead further. This appeal is from the judgment of dismissal. *Page 642 
Collett was convicted of a felony after the institution of this action and on appeal to this court the judgment was affirmed in Collett v. Commonwealth, 176 S.W.2d 893, decided October 26, 1943. By virtue of KRS 61.040 Collett's office of city clerk was vacated by the conviction of felony. The question of removing him from office, involved on this appeal, has therefore become moot. Where, pending appeal, an event occurs which renders a determination of the question unnecessary, or which would render the judgment ineffective, the appeal will be dismissed. King v. Tilford, 70 S.W. 1064, 24 Ky. Law Rep. 1270; White v. Hamlin, 265 Ky. 631,97 S.W.2d 543.
The appeal is dismissed.